Citation Nr: 1612805	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-39 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in December 2011. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim is decided. The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD as a result of alleged in-service stressors. Regretfully, another remand is necessary to obtain additional development.

This matter was previously before the Board in March 2012, on remand the AOJ was directed to request morning reports from the Veteran's unit (379th Signal Battalion) in Thailand covering the period from July 1, 1969 to June 1, 1970. See March 2012 Remand. In addition, further development included obtaining identified treatment records from the Albany, New York Vet Center, and providing a VA examination if any PTSD stressors were verified. The Veteran's Vet Center treatment records have been associated with the claims file. No PTSD stressor(s) have been verified, and as such a VA examination was not obtained.  However, morning reports for the entire period from July 1, 1969 to June 1, 1970, have not been associated with the claims file and do not appear to have been requested. A March 2012, Request for Information to the National Personnel Records Center (NPRC), requested morning reports for the Veteran's unit from July 1, 1969 to September 28, 1969. No additional requests have been made part of the claims file indicating that morning reports for the entire period, from July 1, 1969 to June 1, 1970, were requested. The Board notes that a formal finding of unavailability was made part of the claims file in June 2013, determining that the investigative reports, evidence and records for the period of time between May 1969 and May 1970, were unavailable for review as a result of requests sent to the National Archives, Modern Military Branch and Department of the Army Records Management Division. See June 2013 Memorandum. However, such a finding was made after the incomplete request to the NPRC in March 2012. As such, the matter must again be remanded to request morning reports for the entire period from July 1, 1969 to June 1, 1970. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Request morning reports from the Veteran's unit (379th Signal Battalion) in Thailand covering the entire period from July 1, 1969 to June 1, 1970 (records were previously requested only for July 1, 1969 to September 28, 1969). Multiple requests must be made if necessary.

All actions to obtain the records should be documented. If after continued efforts to obtain the records, it is determined that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified and given an opportunity to provide them.

2. If and only if the Veteran's stressor(s) has/have been verified, arrange for him to undergo a VA examination by an appropriate examiner. The entire claims file, to include a copy of the remand, must be made available to the examiner. The report of the examination should include a discussion of the Veteran's documented medical history and assertions and all clinical findings should be reported in detail. The examiner should answer the following questions:

a. Does the Veteran have a current diagnosis of an acquired psychiatric disorder to include, PTSD?
	 
b. If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosis of PTSD is related to his active duty service?

If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis. The examiner should provide an opinion as to whether the Veteran's diagnosis of PTSD is supportable solely by the stressor(s) that has (have) been verified or established in the record.

c. If the Veteran is diagnosed with any other acquired psychiatric disorder, to include bipolar disorder,  is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder is related to or had its onset in active duty service?

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




